 1 JONATHAN K. LEVINE (SBN: 220289)
   ELIZABETH C. PRITZKER (SBN: 146267)
 2 BETHANY L. CARACUZZO (SBN: 190687)
   PRITZKER LEVINE LLP
 3 180 Grand Avenue, Suite 1390
   Telephone: (415) 692-0772
 4 Facsimile: (415) 366-6110
   Email: jkl@pritzkerlevine.com
 5         ecp@pritzkerlevine.com
           bc@pritzkerlevine.com
 6
   Attorneys for the SRA Funds Investor Group
 7
   [Additional counsel appear on signature pages]
 8

 9
                               UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12

13   SECURITIES AND EXCHANGE                        Case No: 3:16-cv-01386-EMC
     COMMISSION,
14
                        Plaintiff,
15                                                  STIPULATION AND ORDER
                vs.                                 MODIFYING BRIEFING AND HEARING
16                                                  SCHEDULE ON RECEIVER’S MOTION
     JOHN V. BIVONA; SADDLE RIVER                   TO EMPLOY PROFESSIONALS AND
17   ADVISORS, LLC; SRA MANAGEMENT                  FOR INSTRUCTIONS
     LLC; FRANK GREGORY MAZZOLA,
18
                        Defendants, and             Date: January 16, 2020
19                                                  Time: 1:30 p.m.
                                                    Courtroom: 5
20   SRA I LLC; SRA II LLC; SRA III LLC;            Judge: Hon. Edward M. Chen
     FELIX INVESTMENTS, LLC; MICHELE J.
21   MAZZOLA; ANNE BIVONA; CLEAR
     SAILING GROUP IV LLC; CLEAR
22   SAILING GROUP V LLC,
23                      Relief Defendants.
24

25

26

27

28
       STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING AND HEARING
                                   SCHEDULE

                                                                     Case No. 3:16-cv-01386-EMC
 1          Successor Receiver Kathy Bazoian Phelps and counsel for plaintiff Securities and Exchange

 2 Commission (“Commission”) and the SRA Funds Investor Group (“Investor Group”) hereby

 3 submit this Stipulation and [Proposed] Order to modify the briefing and hearing schedule on Ms.

 4 Phelp’s pending motion to employ certain professionals and for instructions (Dkt. Nos. 516 and

 5 538)

 6                                            STIPULATION

 7          On August 15, 2019, Ms. Phelps filed a motion seeking Court approval to hire a tax advisor

 8 and securities counsel to provide advice with respect to the implementation of a distribution plan in

 9 this case. See Dkt. No. 516.
10          On December 16, 2019, Ms. Phelps filed a supplemental brief in connection with that
11 pending motion. See Dkt. No. 538. Under the current schedule, the Investor Group’s response to

12 the supplemental brief is due on December 30, 2019, with a reply on January 6, 2020, and a hearing

13 on January 16, 2020.

14          Having reviewed the contents of Ms. Phelps’ supplemental brief, and in light of the
15 impending holidays, which makes it difficult to consult with clients and advisors, counsel for the

16 Investor Group has requested an additional two weeks in which to file a response. Ms. Phelps and

17 the Commission do not object to extending the briefing schedule and hearing date on the pending

18 motion.
19          Ms. Phelps and counsel for the Commission and the Investor Group have conferred and
20 agreed that, subject to Court approval, the briefing schedule and hearing date on the pending motion

21 should be modified as follows: Any opposition by the Investor Group will be filed by January 13,

22 2020, with a reply filed by January 21, 2020, and a hearing at 1:30 p.m. on January 30, 2020.

23

24 DATED: December 24, 2019                               Jonathan K. Levine________________
                                                          Jonathan K. Levine
25                                                        PRITZKER LEVINE LLP
26                                                        Attorneys for the SRA Funds Investor Group

27                                                  -2-
28      STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING AND HEARING
            SCHEDULE AND RESCHEDULING CASE MANAGEMENT CONFERENCE

                                                                         Case No. 3:16-cv-01386-EMC
                                                         John S. Yun______________________
 1                                                       John S. Yun
 2                                                       Attorneys for Plaintiff Securities and
                                                         Exchange Commission
 3
                                                         Kathy Bazoian Phelps______________
 4                                                       Kathy Bazoian Phelps
                                                         DIAMOND MCCARTHY LLP
 5
                                                         Successor Receiver
 6

 7

 8
                                          ORDER
 9
            The Court hereby accepts the modified briefing and hearing schedule set forth in the
10
     Stipulation above and orders as follows:
11
            1.     Any opposition by the Investor Group to the Successor Receiver’s pending motion
12
     (Dkt. Nos. 516 and 538) must be filed on or before January 13, 2020.
13
            2.     Any reply by the Successor Receiver must be filed on or before January 21, 2020.
14
            3.     A hearing on the motion will held at 1:30 p.m. on January 30, 2020.
15

16
             SO ORDERED
17
             December 26
     Dated: _______________, 2019
18
19                                                       _________________________________
                                                         Judge Edward M. Chen
20
                                                         United States District Court
21

22

23

24

25

26

27                                                 -3-
28      STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING AND HEARING
            SCHEDULE AND RESCHEDULING CASE MANAGEMENT CONFERENCE

                                                                            Case No. 3:16-cv-01386-EMC
